Title: To John Adams from Richard Cranch, 3 October 1786
From: Cranch, Richard
To: Adams, John


     
      
       Dear Bror:
       Boston Octr. 3d. 1786.
      
      The Genl Court met here last Wednesday being called together much sooner than was expected, on acct. of the Disturbances that have taken place in several Counties by unlawfull Assemblies of armed-Men to stop the Courts of Justice. I herewith send you the News-Papers in which you will find a general account of the Proceedings in the Counties of Bristol, Hampshire, Worcester, and at Concord in Middlesex.
      I mentioned to you in a former Letter my Ideas of some of the Causes of uneasiness among the People, as arrising from Debts too

freely contracted soon after the Peace, when the great plenty of Money in circulation encouraged many to purchase Lands and Stock on credit at a high Price, with fair Hopes of soon paying for them. But Money being almost the only Remittance sent to Europe for the immense quantities of Goods that were then so madly imported, this soon caused a comparative Scarcity of circulating Cash, by which means those who had run in debt for real Estate, found their Lands daily falling in value, and the Difficulty of borrowing Money to prevent their being sued, increasing in the same proportion. European Goods also having been such a Glutt at that time that the Merchants knew not what to do with them, they therefore very freely sold them on Credit to the Country Traders and others, and they again trusted them out as freely to Individuals. Thus there was laid a Foundation for innumerable Law-Suits when ever the time of payment should be elapsed.
      Altho’ Money became very soon much scarcer and more difficult to come at than it had been some time before, by means of the large exportations of Gold and Silver to Europe; yet there was another, and perhaps a greater, Cause that operates very much against those who wanted to borrow Money, and who had real Estate enough to give sufficient Security in common Times; and that was the Endeavours that had been used to get Paper Money issued and made a legal Tender for Debts due in Gold and Silver, and the Efforts made use of to get Tender-Acts, by which the Creditor might be forced to take such real or personal Estate as he knew not what to do with, in discharge of Money lent. Such Motions in the General Court, and among the People, alarmed those who had Money to lend, and made them afraid to lend it, lest they should be forced to take their Pay in Paper Money or some other Tender.
      Things being thus circumstanced, Law-suits soon became numerous and pressing, and the Debtors, meerly for gaining time, would often get Continuances from Term to Term untill the Costs of Court amounted very high. At the same time several Gentlemen of the Law who are not old in Practice, imprudently at least, display’d great Appearances of Wealth by their splendid Tables, rich Furniture, setting up Chariots and the like; and this occasioned many of the People, especially those in Debt, to look on the Order of Lawyers with Disgust and Aversion. And this Temper was increased by a Writer under the Signature of Honestus, who at that time taking advantage of the sour and fretted temper that prevailed in various Parts of the Commonwealth, especially in the western

Counties, published his Declamations against the Forms and Profession of Law, representing the whole Order of Lawyers as being not only useless but hurtfull and pernicious to the Community. These Papers were eagerly read by many, especially by those whose cicumstances were involved, and to whome the legal means of compelling Payment of Debts were unwelcome. Persons of this Class being numerous in all parts of the State, and some of them being of the most turbulent and desperate Dispositions, made it their Business to run from Town to Town, and from one County to another, enflaming the Minds of the lower Class of People against the Government, by representing those who form the General Court as needlessly and wantonly spending the publick Money by giving exorbitant Salaries to the higher Officers of State, such as the Governor, Judges &c, and so adding to the Burdens of the Poor. Rhode Island some time ago emitted Paper Money and made it a Tender so that if the Creditor will not take it the Debtor may lodge it with a civil Officer and so be discharg’d of his Debt. This Paper passes no further than it is thus driven, and is a most convenient Instrument in the Hand of the Debtor with which to cheat his Creditor under the colour of Law. The neighbouring County of Bristol, wishing, as I suppose, to be enabled to pay their Debts as easily as their Neighbours of R: Island did, were the first who formed themselves into a County Convention for the Purpose of getting Paper Money issued by this State, and accordingly presented a Memorial to the Genl. Court the Session before last for that Purpose, but a great majority in both Houses was then against the measure. Letters missive for holding County Conventions have from that time been much in fashion—the high Ideas of the Multitude that all the Power of Government (which doubtless originated in the People) is yet in them, makes their Delegates feel very important in those august Assemblies in which they may “Snatch the Ballance and the Rod.”
      This Idea of collecting the publick Mind in those County Conventions, appears to me to be subversive of the free Course and Operation of Government, and furnishes a Pretence for neglecting or postponing the Orders of Government in almost every case. It is difficult to know precisely what the Grievances are that are complained of, as the Conventions differ among themselves.— The general Cry is—“the want of a circulating Medium—[”] that there must be Paper Money, or a Tender-Act, or both.— that the Courts of general Sessions of the Peace and Common Pleas are a Grievance and must be annihilated, and that petty Courts should be held in every

Town, where every one should tell his own Story before a single Justice of the Peace.— that the State Debt, which has been liquidated and consolidated, be discharged (in Paper money to be emitted) not at the Value which Government promised to pay to the Holders of the Notes in Gold and Silver, when they agreed to loan their Debts, but at the low rate to which they have since fallen through the deficiency of Payment of the Principal and Interest as they became due; which deficiency was owing to the want of punctuality in the payment of the Taxes and Duties destined for that purpose.— that the Constitution of this Commonwealth (which may be revised in the Year 1795) be now revised and new modelled to suit the Taste of our new Masters— that publick Salaries be reduced— I suppose that the Wages of the meanest Tradesman will be tho’t sufficient pay for those who perform the publick Service, that so some uniformity may appear between such Servants and their Masters.
      A Letter from the Judges dated the last Week at Springfield has this Day (Octr. 3d) been read in Senate, containing Information to this effect— That a small Party took possession of the Court House in favour of Government on Sunday preceding the Tuesday when the Supreme Court was by Law to sit there— that the Insurgents to the number of about 750 Men equipped with fire Arms, and about 500 more with Clubbs &c came the next Day with a professed design to stop the Supreme Court from doing any Civil Business.— that Major Genl. Shepheard of that County with about 800 Gentlemen and substantial Farmers well armed came as Volunteers to defend the free execution of Law and Justice in their County, who were determined to risque every thing in defence of constitutional Liberty— that the Insurgents encamped so as to include within their Lines the House where the Judges lodged: that when the Judges passed their Lines they gave them the military Salute— that under this military Parade the Court opened and finally adjourned, it being impossible to do Business under such Circumstances— that during the little time that the Court sat at Springfield the Insurgents were so infatuated as eagarly to insist on being led on to Battle, and to try their Power at the Point of the Sword; but their Leader moderated their Rashness and no Blood was shed. When the Court had adjourned the Insurgents retired.
      This State of our publick Affairs is now before the Genl Court, and a large Committee of both Houses are considering what measures will be most prudent for Government to adopt under our present Embarrassments.
      
      If Capt: Sohier who will deliver you this, should not sail for a few Days I may be able to add something further. I am, with the highest Esteem, your affectionate / Brother
      
       Richard Cranch.
      
      
       Please to present my warmest Congratulations to your amiable Daughter and her happy Partner; and let your dearest Friend know that her Sisters and all the young Connections are well. Your Hon. Mother is also well and the Family.
      
     

     
      
       Octr. 6th:
      
      Capt. Barnard from London arrived this Day at Boston.
     
     
      
       Octr. 9th.
      
      Capt. Callahan is safe arrived, and we have to thank you and Sister for your Letters by him. Your Letters to your Son John and to Dr. Williams by way of N. York I have sent up to Cambridge.
     
     
      
       Octr. 10th:
      
      My Billy is here from Cambridge— your Sons are well, and I can add, what is of more importance than even Health itself, that your Boys and mine behave as we would wish they should, free from Blame, or so much as a suspicion of being blame-worthy.
     
     
      
       11th.
      
      Bror. Shaw and his Wife are to be here to day as I hear, having arrived as far as Mistick last Evening; I here they are all well at Haverhill.
     
    